department of the treasury internal_revenue_service washington d c apr tax exempt and covernment entities uic legend taxpayer a sum sum company a bank e plan x ira y dear mr in letters dated 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you requested a waiver of the and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested from through taxpayer a was employed by company a which sponsored plan x taxpayer a was a participant in plan x on received a distribution from plan x in the amount of sum on taxpayer a rolled over sum into ira y an individual_retirement_account ira set up and maintained in his name with bank e said rollover was timely within the meaning of code sec_408 in taxpayer a received from the internal_revenue_service service a notice_of_intent_to_levy the notice_of_intent_to_levy applied to amounts held in iras shortly thereafter on or about taxpayer a taxpayer a withdrew sum from his ira y in an attempt to prevent the service from successfully the service mailed taxpayer aa levying on said ira amounts on or about notice_of_federal_tax_lien which taxpayer a asserts he received on or about during that effective on or about a had been discontinued taxpayer a received a letter from the service which indicated its pending lien action against taxpayer taxpayer a asserts that he has not spent sum which he withdrew from his ira y taxpayer a filed this request for letter_ruling after the service discontinued its lien action against him based on the facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from his ira y because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except _ as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial - rollovers code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that he withdrew sum from his ira y solely as a result of his efforts to avoid the effects of a service levy actions by a taxpayer to deliberately avoid a service levy do not represent the type of circumstances upon which a waiver of the day rollover requirement should be based under revproc_2003_16 therefore pursuant to code sec_408 your request for the service to waive the 60-day rollover requirement with respect to the withdrawal of sum from taxpayer a's ira y on or about date is denied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld please address all correspondence to se t ep ra t3 at sincerely yours poaucer uh boar frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
